
	
		III
		110th CONGRESS
		1st Session
		S. RES. 124
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2007
			Mr. Biden submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the European Union on the
		  50th anniversary of the signing of the Treaty of Rome, creating the European
		  Economic Community among 6 European countries and laying the foundations for
		  peace, stability, and prosperity in Europe.
	
	
		Whereas after a half century of war and upheaval, and in
			 the face of economic and political crises and the threat of communism, European
			 visionaries began a process to bring the countries of Europe into closer
			 economic and political cooperation to help secure peace and prosperity for the
			 peoples of Europe;
		Whereas, on March 25, 1957, 6 European countries—the
			 Federal Republic of Germany, France, Italy, Belgium, the Netherlands, and
			 Luxembourg—signed the Treaty of Rome, creating the European Economic
			 Community;
		Whereas the Treaty of Rome established a customs union
			 between the signatory countries, but also did much more, creating a framework
			 that has broadened and deepened over time into the European Union, promoting
			 the free movement of people, services, and capital, and common policies among
			 the countries in important areas, and that has helped secure the spread of
			 peace and stability in Europe;
		Whereas the European Economic Community expanded to bring
			 more European countries into closer union, with the United Kingdom, Denmark,
			 and Ireland joining in 1973, Greece joining in 1981, and Spain and Portugal
			 joining in 1986;
		Whereas the member countries of the European Economic
			 Community agreed to the Single European Act in 1987, paving the way for a
			 single European market, and on February 7, 1992, the member countries of the
			 European Community signed the Treaty of Maastricht, furthering the economic and
			 political ties among the member countries and creating the European
			 Union;
		Whereas the European Union has continued to grow so that
			 the European Union now comprises 27 countries with a population of over
			 450,000,000, after the successful unification of Germany in 1990 and the
			 joining of Austria, Finland, and Sweden in 1995, Cyprus, the Czech Republic,
			 Estonia, Hungary, Latvia, Lithuania, Malta, Poland, Slovakia, and Slovenia in
			 2004, and Bulgaria and Romania in 2007, and the European Union continues to
			 consider expanding to include other countries central to the history and future
			 of Europe;
		Whereas the European Union has developed a broad acquis
			 communautaire covering policies in the economic, security, diplomatic, and
			 political areas, has established a single market, has built an economic and
			 monetary union, including the Euro currency, and has built an area of freedom,
			 security, peace, and justice, extending stability to its neighbors;
		Whereas the European Union played a key role at the end of
			 the Cold War in helping to spread free markets, democratic institutions and
			 values, and respect for human rights to the former central European communist
			 states;
		Whereas the United States and the European Union have
			 shared a unique partnership based on a common heritage, shared values, and
			 mutual interests, and have worked together to strengthen international
			 cooperation and institutions, to create a more open international trading
			 system, to ensure transatlantic and global security, to preserve and promote
			 peace, freedom, and democracy, and to advance human rights; and
		Whereas the United States has supported the European
			 integration process and has consistently supported the objective of European
			 unity and the enlargement of the European Union to promote prosperity, peace,
			 and democracy: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 European Union and the member countries of the European Union on the 50th
			 anniversary of the historic signing of the Treaty of Rome;
			(2)commends the
			 European Union for the critical role it and its predecessor organizations have
			 played in spreading peace, stability, and prosperity throughout Europe;
			 and
			(3)affirms the
			 desire of the United States to strengthen the transatlantic partnership with
			 the European Union and with all of its member countries.
			
